Matter of Titza v Kelly (2016 NY Slip Op 02745)





Matter of Titza v Kelly


2016 NY Slip Op 02745


Decided on April 12, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2016

Friedman, J.P., Sweeny, Saxe, Richter, Kahn, JJ.


793 111177/11

[*1]In re Robert Titza, Petitioner-Appellant,
vRaymond Kelly, etc., et al., Respondents-Respondents.


Law Office of Jeffrey L. Goldberg, P.C., Port Washington (Eileen J. Goggin of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Susan Paulson of counsel), for respondents.

Judgment, Supreme Court, New York County (Barbara Jaffe, J.), entered on or about March 3, 2014, denying the petition seeking, inter alia, to annul the determination of respondent Board of Trustees of the Police Pension Fund, which denied petitioner's application for accidental disability retirement benefits, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The statutory presumption in petitioner's favor that his strokes were service related (General Municipal Law § 207-k) was rebutted by credible evidence that the etiology of his strokes was unknown, petitioner does not suffer from coronary artery
disease, and there was no evidence of hypertension (see Matter of Hogg v Kelly, 93 AD3d 507 [1st Dept 2012]; Matter of Goldman v McGuire, 101 AD2d 769 [1st Dept 1984], affd 64 NY2d 1041 [1985]; see also Matter of Walsh v Board of Trustees of N.Y. City Police Dept. Pension Fund, Art. II, 37 AD3d 370 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 12, 2016
CLERK